Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an electric machine that powers the first and second refrigeration circuits” in claim 1, line 4, interpreted as a system including an engine and a generator as recited in ¶ 13 of the specification and equivalents thereto.
Claim 12 includes a recitation of the same “electric machine” in line 2, including a recitation of a method step of “powering first and second refrigeration circuits from an electric machine”.  As such, this recitation has received the same interpretation given to the electric machine of claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8-12, 14, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication No. WO 2017/078942 A1 to Sun et al. in view of US Patent No. 4,829,777 to Matsuoka et al. and US Patent No. 5,201,186 to Hanson.  A copy of Sun was provided by applicant with the Information Disclosure Statement of 19 October 2020.

    PNG
    media_image1.png
    667
    938
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    320
    580
    media_image2.png
    Greyscale

Sun teaches limitations from claim 1 in figs. 2 and 3, shown above, a transport refrigeration system (20, as taught in ¶ 25), comprising: 
first and second refrigeration circuits (of refrigeration units 22 and 23; the circuit of the first refrigeration unit 22 is shown in fig. 1 and taught in ¶ 26 and the refrigeration unit 23 is taught to be of the same structure shown in fig. 1 in ¶ 34),  configured to cool first and second transport compartments, respectively (“different refrigeration compartments” as taught in ¶ 33, which may be, for example, a frozen product compartment and a non-frozen product compartment as taught in ¶ 34); 
an electric machine (including prime mover 26 and electric generating device 24; the prime mover is taught as a fossil-fuel engine in ¶ 32) that powers the first and second refrigeration circuits (as taught in ¶ 33 and shown in fig. 2); and
a controller (30) configured to 
monitor a temperature [in the conditioned spaces, as well as a power usage of the prime mover 26 as taught in ¶ 36 and 39), and reduce a cooling capacity of a selected one of the first and second refrigeration circuits based on the temperature exceeding a first threshold (as taught in ¶ 39, the refrigeration unit for which the lowest difference (control error) exists between a detected temperature and a control set point, continuing cooling of the space with the greatest temperature difference), and
in a first control mode: 
determine a difference between a respective current temperature and a respective setpoint temperature of each of the transport compartments (as taught in ¶ 39, “a control error” is determined for each of the refrigeration units 22 and 23, the control error being the difference between a sensed temperature in the compartment and a control set point).
Sun further teaches that these calculated differences are used to determine which circuit is to be unloaded, teaching some the system with a lower difference to be unloaded, but further teaches that this is merely an example of a determination of which system to unload and is not limiting as other factors may be considered or methods of determination may be used.  Sun does not teach unloading a circuit based on it having a greater temperature difference.  Matsuoka teaches in col. 9, line 66-col. 10, line 7, a refrigeration system in which, when it is determined that the cooling capacity of the system is insufficient, as indicated by a difference in temperatures, the compressor (10) of the refrigeration system is deactivate.  It will be recognized that in the system of Sun, a greater temperature difference as calculated in ¶ 39 is indicative of insufficient cooling capacity as it represents a temperature further above the desired temperature.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Sun with the compressor deactivation triggered by insufficient cooling capacity taught by Matsuoka in order to prevent continued operation of the system when it is determined that such operation will not effectively cool the conditioned space, thus preventing an unnecessary expenditure of energy and allowing for remedial action to be taken in the event of a malfunction or error.
Further, Sun does not teach the monitoring and unloading operation of his invention being based upon the temperature of the engine which drives the refrigeration system.  Hanson teaches in the Abstract of his invention and in col. 1, lines 39-60 and col. 4, lines 13-25, a transport refrigeration unit (20) driven by an engine (30), and teaches the engine being monitored by a temperature sensor (116) so that, when an “over-temperature condition of the engine” relative to “a predetermined value” is detected the system may react to reduce the operation of the engine (30) to a lower speed or stop the engine, thus reducing the operation of the refrigeration system (20) powered by the engine (30).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Sun with the engine-temperature monitoring and resultant unloading of Hanson in order to ensure that the engine is not operated at an excessive temperature which may lead to malfunction or unwanted shutdown, degrading the long-term performance and short-temp reliability of the engine and the refrigeration system it powers.

Sun teaches limitations from claim 3, the transport refrigeration system of claim 1, wherein the first and second refrigeration circuits are in a cooling mode in the first control mode (as taught in ¶¶ 33 and 34, the two compartments both perform refrigerating operations, such that one may be used as a frozen product compartment and the other as a non-frozen product compartment in the example of ¶ 34). 

Sun teaches limitations from claim 6, the transport refrigeration system of claim 1, wherein to reduce the cooling capacity of the selected one of the first and second refrigeration circuits, the controller is configured to: 
reduce a power consumption of a compressor of the selected refrigeration circuit (as taught in ¶ 40, the corrective action with regard to the selected circuit 22 or 23 may include unloading and/or turning off the selected unit, reducing the power consumption of its compressor 32 to zero)
wherein the first control mode is different from the second control mode (as described in the above rejection of claim 1). 

Sun teaches limitations from claim 8 in fig. 3, shown above, the transport refrigeration system of claim 1, wherein the controller is configured to: 
maintain a full cooling capacity of the non-selected one of the first and second refrigeration circuits while the cooling capacity of the selected one of the first and second refrigeration circuits is reduced (as shown in the flow chart of fig. 3, the method performed in controlling the system 20 only includes unloading the selected circuit (at step 82) and does not alter or reduce the capacity of the non-selected one of units 22 and 32). 

Regarding claim 9, Sun teaches a system in which one of two refrigeration circuits powered by a common engine and generator is selected to be unloaded in the event of excessive power demand on the generator and engine.  Hanson teaches a similar refrigeration capacity reduction operation being performed on the basis of the temperature of the engine.  Sun does not teach the cooling capacity that was reduced by the unloading operation being increased again when the temperature has fallen to a second, lower threshold.  Hanson teaches in fig. 3, and in col. 6, line 24-40 that a program leading to shutdown is run if the temperature of the engine of his invention (as determined based on the temperature of water used as an engine coolant) is found in step 234 to be greater than a predetermined value, giving 220º F as this value.   Hanson further teaches in col. 7, lines 16-30 that if the temperature of the water later falls below another, lower predetermined value such as 190º F in step 258, the alarm flags which resulted in the shutdown may be cleared and normal operation may resume.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Sun with the second threshold for compressor restarting taught by Hanson in order to ensure that the system has returned to a state that is conducive to safe and reliable operations before a circuit is restarted, thus improving the reliability and performance of the system.

Sun teaches limitations from claim 10 in fig. 2, shown above, the transport refrigeration system of claim 1, wherein the electric machine comprises an engine (prime mover 26, taught in ¶ 32 to be a fossil-fuel engine such as a Diesel engine) and a generator (24) that is separate from the engine (as shown in fig. 2).
Sun does not teach the monitoring and unloading operation of his invention being based upon the temperature of the engine which drives the refrigeration system.  Hanson teaches in the Abstract of his invention and in col. 1, lines 39-60 and col. 4, lines 13-25, a transport refrigeration unit (20) driven by an engine (30), and teaches the engine being monitored by a temperature sensor (116) so that, when an “over-temperature condition of the engine” relative to “a predetermined value” is detected the system may react to reduce the operation of the engine (30) to a lower speed or stop the engine, thus reducing the operation of the refrigeration system (20) powered by the engine (30).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Sun with the engine-temperature monitoring and resultant unloading of Hanson in order to ensure that the engine is not operated at an excessive temperature which may lead to malfunction or unwanted shutdown, degrading the long-term performance and short-temp reliability of the engine and the refrigeration system it powers.

Sun teaches limitations from claim 11 in fig. 2. The transport refrigeration system of claim 1, wherein the electric machine comprises an engine-generator (as shown in fig. 2, the power system of the system of Sun comprises an engine (prime mover 26) coupled to and operating with a generator (24)). 

Regarding the limitations of claim 12, refer to the above rejection of claim 1. 

Regarding the limitations of claim 13, refer to the above rejection of claim 2. 

Regarding the limitations of claim 14, refer to the above rejection of claim 3. 

Regarding the limitations of claim 17, refer to the above rejection of claim 6. 

Regarding the limitations of claim 19, refer to the above rejection of claim 8. 

Regarding the limitations of claim 20, refer to the above rejection of claim 9. 

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Matsuoka and Hanson as applied to claims 1 and 12 above, and further in view of US Publication No. 2009/0205354 A1 to Brown.
Regarding claim 4, Sun teaches a refrigeration system having two refrigeration circuits and having a control operation in which one of the circuits is selected to be unloaded or deactivated in response to conditions of the power system driving the two circuits.  Sun does not teach that, in a mode in which one of the circuits is being defrosted, the circuit not being defrosted should be chose to be for unloading or deactivation.  Brown teaches in ¶ 70 that there are benefits in both humidity and temperature control to continuing operation of an evaporator during a defrost operation.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Sun according to the teachings of Brown to continue operations of a circuit while it is being defrosted and thus to select the other circuit to be unloaded or deactivated in order to obtain the benefits taught by Brown in ¶ 70 with regard to continued cooling and humidity control from air passing through the evaporator as it is being defrosted.

Regarding the limitations of claim 15, refer to the above rejection of claim 4.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Matsuoka and Hanson as applied to claims 1 and 12 above, and further in view of US Patent No. 5,054,294 to Dudley.

Sun as modified by Hanson teaches limitations from claim 5, the transport refrigeration system of claim 1, wherein the controller (30) is configured to shut down the selected refrigeration circuit (22 or 23.  Sun teaches in ¶ 40, that after an initial “corrective action” of unloading a compressor, it may be determined that further corrective action is required, which may include shutting down the refrigeration unit.)
Sun as modified by Hanson does not teach the need for a second “corrective action” of shutting down one of the refrigeration units being determined by the temperature exceeding a second higher threshold.  Dudley teaches in col. 2, lines 34-39 that, in a refrigeration cycle cooling system, two predetermined limits may be established for temperature, a first limit resulting in a reduction of compressor operation (in the form or reduced motor speed) and a second, higher limit at which the system is shut down.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Sun as modified by Hanson with the second higher threshold for shutdown taught by Dudley in order to ensure that, conditions at the engine deteriorate and temperatures rise beyond initial corrective measure, more extreme measures are available and may be taken to ensure the health and operability of the system and to allow for potentially necessary maintenance without risk of prolonged time periods of abnormal operation which may result from a time-based rather than temperature-based test for such operation.

Regarding the limitations of claim 16, refer to the above rejection of claim 5.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun and Hanson as applied to claims 1 and 12 above, and further in view of US Publication No. 2015/091008 A1 to Seto et al.

Regarding claim 7, Sun teaches a refrigeration system having two refrigeration circuits and having a control operation in which one of the circuits is selected to be unloaded or deactivated in response to conditions of the power system driving the two circuits.  Sun particularly teaches in ¶ 39 that the circuit in question has a temperature difference between the sensed temperature and the setpoint temperature and teaches this difference being used to select the circuit for unloading or deactivation.  Sun does not teach the controller causing the refrigeration circuit selected for power-reduction to maintain a current internal temperature that is different from the associated setpoint temperature.  Seto teaches in ¶ 62 an operation for a vehicle cooling system (air conditioning system 23) for maintaining an interior temperature through a combination of compressor control and airflow-control in such a way as to reduce the load and energy use of the compressor (5).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify sun with the temperature maintaining operation of Seto in order to prevent a rise in the interior temperature of the compartment when the compressor operation is reduced to improve the preservation or products stored by the system even in the event of insufficient power capacity or engine overheating.

Regarding the limitations of claim 18, refer to the above rejection of claim 7.

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Matsuoka and Hanson as applied to claims 1 and 12 above, and further in view of US Publication No. 2005/20050097908 A1 to Lifson.
Regarding claim 21, Sun teaches a refrigeration system having two refrigeration circuits and having a control operation in which one of the circuits is selected to be unloaded or deactivated in response to conditions of the power system driving the two circuits.  Sun does not explicitly teach that this unloading and the corresponding reduction of cooling capacity is achieved by reducing the mass flow rate of refrigerant to the compressor selected for unloading.  Lifson teaches in ¶¶ 2-3 that it is well known in the art that compressors of various types may be equipped with unloader bypass valves for reducing the mass of refrigerant flowing through and being compressed by the compressor when for reducing the capacity of the compressor “when full capacity operation is not desired”.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Sun with the mass-flow-bypassing unloader bypass valves taught by Lifson because they present a simple and easy to control system to control compressor capacity which is compatible with various types of compressors which might be used to practice the invention of Lifson, thus providing versatility without limiting the construction of the system.

Regarding claim 23, refer to the above rejection of claim 21.

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Matsuoka, Hanson, and Brown as applied to claims 1, 4, 12, and 15 above, and further in view of US Patent No. 4,084,388 to Nelson.

    PNG
    media_image3.png
    787
    534
    media_image3.png
    Greyscale

Regarding claim 22, Sun teaches a refrigeration system having two refrigeration circuits and having a control operation in which one of the circuits is selected to be unloaded or deactivated in response to conditions of the power system driving the two circuits.  Sun does not explicitly teach that this unloading and the corresponding reduction of cooling capacity is achieved by reducing the mass flow rate of refrigerant to the compressor selected for unloading.  Sun does not teach a defrost operation of the refrigeration circuits of his invention being performed using an electric heater of one of the circuits to be defrosted.  Nelson teaches in fig. 1, shown above, and in col. 1, lines 57-65 and col. 2, lines 12-22 a plurality of units arranged as refrigerated display cases (10a-10c) each provided with a respective evaporator (11) and each evaporator being provided with a respective electrical heater (28) for use in defrosting the evaporator (11).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Sun with the defrost heaters of Nelson because such heaters are widely known in the art as an effective and easy to control means of defrosting respective evaporators without requiring that the flow of refrigerant be controlled, bypassed, or reversed to provide heat to an evaporator.

Regarding claim 24, refer to the above rejection of claim 22.

Response to Arguments
Applicant's arguments filed 10 March 2022 have been fully considered but they are not persuasive.

Applicant argues on pg. 8 of the reply that the amendments to claims 4 and 15 regarding the first and second modes and the additions of recitations of the first modes to claims 1 and 12 (from which claims 4 and 15 respectively depend) overcome the rejections of these claims under 35 U.S.C. 112(b) for reciting “a second mode” without a corresponding first mode.
In response, examiner agrees and the rejections under 35 U.S.C. 112(b) have been withdrawn.

Applicant argues on pp. 8-9 of the reply that claim 1 as amended with the limitations of the first control mode from claim 1 overcomes the rejection of claim 1 set forth in the Non-Final Rejection and further argues that Sun teaches the unloading of the refrigeration unit with the smallest temperature difference and thus modifying it with the teachings of Matsuoka to unload the unit with the largest temperature difference would not be obvious under 35 U.S.C. 103.
In response, examiner disagrees.  The portion of Sun dealing with this unloading and the use of the temperature difference is found in ¶ 15, the full text of which which reads: 
In addition to one or more of the features described above, or as an alternative, further embodiments may include that determining whether the first or second refrigeration unit is to be unloaded includes calculating a control error of the first refrigeration unit. Also included is calculating a control error of the second refrigeration unit, wherein the control error for each refrigeration unit is defined by the difference between a control temperature and a control set point. Further included is comparing the control error of the first refrigeration unit to the control error of the second refrigeration unit, wherein the refrigeration unit to be unloaded is the refrigeration unit with the lower control error. [emphasis by the examiner]

Because this embodiment is taught only as an optional addition or alternative to the system of Sun, it is not found to limit Sun’s invention such that any other method of determining a unit to unload would change the principle of operation or be taught away from by the invention of Sun.  Further, even if the features of Sun identified by applicant were taught to be required to practice the invention of Sun, the system of Matsuoka provides an alternative manner of operation in which the a large temperature difference is understood to indicate that sufficient cooling is not available and thus continued operation will not be effective.  Applicant has provided no reasoning or rationale why such a method could not be applied to the system of Sun to obtain the benefits described in the previously presented rejection of cancelled claim 2 and in the rejection of amended claim 1 set forth above, these benefits namely constituting the prevention of unnecessary consumption of energy when effective cooling cannot be obtained and allowing maintenance or other remedial actions to be conducted to restore effective operations.  For these reasons, applicant’s arguments that the combination of Sun and Matsuoka does not render obvious the invention of amended independent claim 1 has not been found to be obvious.

In pp. 9-10, applicant argues that independent claim 12 and dependent claims 3-11 and 14-24 are allowable for the same reasons set forth with regard to claim 1, with claim 12 including the same subject matter added to claim 1 by amendment and the various dependent claims depending upon one or the other of the amended independent claims.
In response, examiner disagrees.  For the same reasons set forth above with regard to independent claim 1, independent claim 12 and the various dependent claims are found to be obvious over Sun as modified by Matsuoka and Hanson.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	7 June 2022

/JERRY-DARYL FLETCHER/           Supervisory Patent Examiner, Art Unit 3763